Exhibit 10.18

 

Title:    Executive Incentive Plan Effective Date:    December 15, 2016
Document Owner:    Human Resources Compensation Approval:    Compensation
Committee

 

1



--------------------------------------------------------------------------------

PLAN OBJECTIVES:

This Synopsys Executive Incentive Plan (the “Plan”) provides members of the
Company’s management the potential to earn variable compensation linked directly
to:

 

  •   Driving the strategic direction of Synopsys (the “Company”).

 

  •   Driving attainment of revenue and operating margin targets.

 

  •   Reinforcing a culture of accountability and performance excellence.

The Plan permits the payment of incentive bonuses that qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code (“Section 162(m)”), and therefore, are not subject to the
annual $1 million limitation on the income tax deductibility of compensation
paid to covered executive officers imposed under Section 162(m). To the extent
that the Compensation Committee of the Company’s Board of Directors (or other
duly authorized committee of the Board of Directors, the “Committee”) determines
to comply with such qualification with respect to any given award, the granting,
administration and payment of such award under the Plan shall be made subject to
the requirements of Section 162(m) and the stockholder-approved Section 162(m)
parameters set forth in the Company’s 2006 Employee Equity Incentive Plan, as
amended (the “2006 Equity Plan”).

ELIGIBILITY:

Subject to achievement as described below, an employee is eligible to earn an
incentive award under the Plan if:

 

  •   Such employee as a position grade of Vice President or higher;

 

  •   Such employee is a regular employee scheduled to work at least 20 hours
per week;

 

  •   Such employee is employed by Synopsys as of the first working work day of
the fourth quarter of the fiscal year;

 

  •   Such employee is actively employed through the day the incentive payments
are made (or on an approved leave of absence);

 

  •   Such employee prepares and delivers performance reviews for all direct
reports eligible to receive reviews by the date announced annually by the
Company, unless an exception to this requirement is recommended by the SVP,
Human Resources and Facilities, and approved by the Chairman of the Committee;
and

 

  •   The Committee has approved such employee’s participation for a given
performance period and a Target Award for such period.

Any employee who satisfies the eligibility requirements above is an “Eligible
Employee,” as such term is used in this Plan. If an employee transitions into a
role during the performance period that would qualify such employee as an
Eligible Employee, or if an Eligible Employee transitions out of a role during a
performance period that would result in such employee ceasing to be an Eligible
Employee, the Committee will determine in connection with such transition
whether such employee shall participate in the Plan (and the size of the Target
Award) for the then-ongoing performance period, and such decision shall be final
and binding on the employee.

ADMINISTRATION:

The Plan shall be administered by the Committee. The Committee shall have
authority to make rules and adopt administrative procedures in connection with
the Plan and shall have discretion to provide for situations or conditions not
specifically provided for herein consistent with the purposes of the Plan.
Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines to comply with the rules governing “performance-based
compensation” within the meaning of Section 162(m) with respect to any given
award, the Committee shall administer and interpret the Plan with respect to
such award in a manner consistent with the “performance-based compensation”
requirement of Section 162(m), including the requirements regarding timing and
manner of decision making. Determinations by the Committee shall be final and
binding on the Company, all Eligible Employees, and all other persons.

PERFORMANCE PERIOD:

The Committee shall determine the beginning and ending dates for each
performance period. Unless otherwise determined by the Committee, the
performance period shall correspond to the Company’s fiscal year.

 

2



--------------------------------------------------------------------------------

INCENTIVE TARGET AWARDS:

The Committee shall approve the individual incentive target award (each, a
“Target Award”) for each Eligible Employee. The Target Award is equal to a
percentage of the Eligible Employee’s regular base salary for the performance
period (at the rate in effect at the time the Committee determines the Target
Award). If an Eligible Employee’s base salary or role with the Company is
changed during a performance period, the Committee will determine whether and
how the Target Award size will be adjusted, subject, in the case of awards
intended to comply with Section 162(m), to the limitations imposed under
Section 162(m). Stock-based compensation, cash variable compensation, employee
benefit value, any additional bonus, commission or other incentive plans, and
any non-recurring or other extraordinary cash compensation (e.g., relocation
payments or signing bonuses) are not included in the Target Award calculation.

FUNDING GOAL - PERFORMANCE CRITERIA:

No amount will be earned under the Plan unless the Company achieves the “Funding
Goal” selected by the Committee for the applicable performance period from the
list of permitted performance criteria (and permitted adjustments to the manner
of measurement of such criteria) set forth in the 2006 Equity Plan. If the
Company fails to achieve the Funding Goal, no amounts will be earned or paid
under this Plan for such performance period. If the Company achieves the Funding
Goal, the Plan will fund at the maximum award per Eligible Employee for such
performance period.

The maximum Final Award that any Eligible Employee may earn in any performance
period is 200% of such employee’s Target Award. The Committee will then use
negative discretion in respect of such Final Award for each Eligible Employee to
determine the actual award earned by such Eligible Employee, as set forth
herein.

CORPORATE FINANCIAL & REVENUE PREDICTABILITY PERFORMANCE GOALS:

First, the Committee shall determine the Company’s achievement of the following
Corporate Financial Performance Goals (weighted as set forth below) and the
Revenue Predictability Goal and apply such determination to the following
formula:

Target Award x Corporate Financial Payout Factor x Revenue Predictability Payout
Factor (if any) x Corporate Multiple (if any)

CORPORATE FINANCIAL PERFORMANCE GOALS:

Current Fiscal Year Revenue Target – 33.33%

Current Fiscal Year Non-GAAP Operating Margin Target – 33.33%

Following Fiscal Year Revenue Backlog Target – 33.34%

REVENUE PREDICTABILITY GOAL:

Second Following Fiscal Year Revenue Backlog Target

The “Corporate Financial Payout Factor” is equal to the weighted average of the
achievement of the three Corporate Financial Performance Goals for the completed
performance period. Minimum weighted average results of 90% must be achieved
before any Eligible Employee may earn an award under this Plan. At the start of
each performance period, the Committee will approve a matrix that specifies the
Corporate Financial Payout Factor for achievement at different levels of
weighted average Corporate Financial Performance Goals.

The “Revenue Predictability Payout Factor” is determined using a matrix approved
by the Committee based on the achievement of the Second Following Fiscal Revenue
Backlog Target for the completed performance period. If a minimum of 100%
performance is achieved, the Revenue Predictability Payout Factor will equal
100%. At the start of each performance period, the Committee will approve a
matrix that specifies the Revenue Predictability Payout Factor for achievement
at different levels of performance above the minimum Revenue Predictability
Goal.

The “Corporate Multiple” is an additional multiplier that is used if the
weighted average achievement of the Corporate Financial Performance Goals is
greater than 100%; that is, in addition to the Corporate Financial Payout
Factor, the formula may include the use of a multiplier that the Committee
approves at the start of the applicable performance period. For the avoidance of
doubt, the use or approval of a Corporate Multiple is determined at the sole
discretion of the Committee.

 

3



--------------------------------------------------------------------------------

FINAL AWARDS:

The Committee will determine the “Final Award” for each Eligible Employee by
utilizing the formula set forth above, and taking into account management’s
recommendations to the Committee regarding individual performance. The Committee
may also reduce Final Awards based on the Company’s achievement of other
financial goals, product milestones, or strategic goals, as well as
cross-functional teamwork and collaboration, unforeseen changes in the economy
and/or geopolitical climate and any other factors deemed material by the
Committee.

PAYMENT SCHEDULE:

Payment of Final Awards will occur within thirty (30) days following the date of
the written certification by the Committee (the “Certificate Date”) that the
performance and other criteria for payment have been satisfied and the Final
Award is determined, but in all cases not later than the date necessary for
compliance with Treasury Regulations Section 1.409A-1(b)(4). An Eligible
Employee must remain employed by the Company as of the payment date to earn and
vest in the Final Award. The Committee reserves the discretion to pay the Final
Award, or a portion thereof, using shares of the Company’s common stock issued
under the 2006 Equity Plan.

All payments under this Plan are subject to recovery in accordance with the
Compensation Recovery Policy of the Company, as modified from time to time, as
well as any clawback policy required by applicable law.

IMPORTANT NOTES ABOUT THE PLAN:

This Plan supersedes and replaces all prior executive incentive plans applicable
to employees at or above the level of Vice President for performance periods
commencing on or after the effective date of this Plan. The Committee reserves
the right to terminate or make changes to the Plan, including changes consistent
with Section 162(m) and the regulations issued thereunder, at any time, with or
without notice. The Committee may likewise terminate an individual’s
participation in the Plan at any time, with or without notice. Nothing in this
Plan shall be construed to be a guarantee that any Eligible Employee will
receive all or part of an incentive award or to imply a contract between the
Company and any Eligible Employee. Further, participation in the Plan and/or
receipt of an award shall not be construed to grant any person the right to
remain in the employ of the Company for any specific period of duration.
Eligibility for and determination of incentive awards under the Plan are within
the sole discretion of the Committee.

 

 

Approval:       Compensation Committee      

 

By:  

/s/ Chrysostomos L. “Max” Nikias

     

December 15, 2016

  Chrysostomos L. “Max” Nikias       Date   Chair, Compensation Committee      

 

4